                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WAYNE WILLIS,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
 vs.                                                 )   CASE NO. 18-cv-617-RJD
                                                     )
 WEXFORD HEALTH SOURCES, INC., et                    )
 al.,                                                )
                                                     )
                       Defendants.                   )

                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Bill of Costs (Docs. 80, 82) filed by Defendant Walls

and Defendants Siddiqui, Sutterer, and Wexford. Plaintiff filed a response in opposition (Doc.

90). The Court directed Plaintiff to file an updated trust fund account and Plaintiff supplemented

his response with a current statement (Doc. 92-1).

                                          Background

       Plaintiff Wayne Wallis is an inmate in the Illinois Department of Corrections. On March

26, 2018, Plaintiff filed a lawsuit against Defendants pursuant to 42 U.S.C. § 1983. On February

18, 2020, summary judgment was granted in favor of Defendants. Judgment was entered on the

same date. Defendants Siddiqui, Sutterer, and Wexford seek to have Plaintiff pay $1,976.50 in

costs for deposition transcripts used in defending the case and Defendant Walls seeks to have

Plaintiff pay $1,296.60 in costs for deposition transcripts used in defending the case. Defendants

provided receipts evidencing the costs of obtaining the deposition transcripts. Plaintiff filed a

response arguing he is indigent and unable to pay the cost now and in the future.


                                          Page 1 of 3
                                          Legal Standard

          Federal Rule of Civil Procedure 54(d)(1) provides that “costs — other than attorney’s fees

— should be allowed to the prevailing party” unless a federal statute, the Federal Rules of Civil

Procedure, or a court order provides otherwise. Recoverable costs under 28 U.S.C. § 1920

include: (1) fees of the clerk and marshal; (2) fees for printed or electronically recorded transcripts

necessarily obtained for use in the case; (3) fees and disbursements for printing and witnesses; (4)

fees for exemplification and the costs of making copies of any materials where the copies are

necessarily obtained for use in the case; (5) docket fees; and (6) compensation of court appointed

experts, compensation of interpreters, and salaries, fees, expenses, and costs of special

interpretation services. 28 U.S.C. § 1920(1)-(6). “The rule provides a presumption that the

losing party will pay costs but grants the court discretion to direct otherwise.” Rivera v. City of

Chicago, 469 F.3d 631, 634 (7th Cir. 2006).

          The denial of costs may be warranted if the losing party is indigent and has no ability to

pay. Id. To deny a bill of costs on the grounds of indigence, “the district court must make a

threshold factual finding that the losing party is ‘incapable of paying the court-imposed costs at

this time or in the future.’” Id. at 635 (quoting McGill v. Faulkner, 18 F.3d 456, 460 (7th Cir.

1994)).     “The burden is on the losing party to provide the district court with sufficient

documentation to support such a finding.” Id. (internal quotations omitted). Next, the district

court “should consider the amount of costs, the good faith of the losing party, and the closeness

and difficulty of the issues raised by a case when using its discretion to deny costs.” Id.

                                              Analysis

          Plaintiff was granted pauper status when this action commenced, and he has been

continuously incarcerated throughout the course of this litigation (Doc. 6). However, despite his
                                          Page 2 of 3
pauper status, a review of his trust fund account statement detailing transactions from March 1,

2020 through March 27, 2020 reveals he had a balance of $300.00 as of March 6, 2020 (Doc. 92-

1). Based on a review of Plaintiff’s evidence, the Court cannot find that Plaintiff is incapable of

paying some court-imposed costs in this case.

       The Court also finds that this action was not frivolous and involved important constitutional

rights under the Eighth Amendment. The Court believes Plaintiff’s pursuit of this action was in

good faith even though he did not prevail, but that he should not be completely relieved of the

obligation to pay Defendants’ costs.

                                           Conclusion

       For these reasons, the Court OVERRULES Plaintiff’s objection to costs, but will reduce

the amount of costs to $60.00. This amount represents 20% of Plaintiff’s trust fund account

balance in March 2020 and is consistent with the Court’s approach for its collection of filing fees

under 28 U.S.C. § 1915(b)(1). The Court ORDERS an award of costs in the amount of $30.00

to Defendants Siddiqui, Sutterer, and Wexford, and $30.00 to Defendant Walls.

IT IS SO ORDERED.

DATED: March 27, 2020


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 3 of 3
